COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 
NO. 
2-03-398-CR
 
FLOYD FRANK-VOLLIEN, JR.                                                  APPELLANT 
 
V.
 
THE STATE OF TEXAS                                                                  STATE 
 
------------
 
FROM THE 
362ND DISTRICT COURT OF DENTON COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Appellant Floyd Frank-Vollien, Jr. attempts to appeal from the trial court’s 
judgment revoking his deferred adjudication community supervision, 
adjudicating his guilt for the offense of aggravated sexual assault, and 
sentencing him to eight years’ confinement.  On September 8, 2003, the trial 
court signed a certification of appellant’s right to appeal, which was also signed 
by appellant’s counsel.  See Tex. R. App. P. 25.2(a)(2).  The certificate states 
that this case “is a plea-bargain case, and the defendant has NO right of 
appeal” and that “the defendant has waived the right of appeal.”  Appellant 
filed a pro se notice of appeal on October 2, 2003.
        On October 6, we notified appellant that the certification indicating that 
he had no right to appeal and had waived the right to appeal had been filed in 
this court and that we would dismiss this appeal unless appellant or any party 
filed a response showing grounds for continuing the appeal.  Appellant’s 
response indicates that his appeal is based on ineffective assistance of counsel 
and new information and evidence showing his innocence.  Appellant does not 
refute that he waived his right to appeal.
        A valid waiver of appeal will prevent a defendant from appealing without 
the trial court’s consent.  Monreal v. State, 99 S.W.3d 615, 622 (Tex. Crim. 
App. 2003).  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 25.2(d), 
43.2(f).

                                                                           PER CURIAM

PANEL D: LIVINGSTON, DAUPHINOT, and HOLMAN, JJ.
 
DO NOT PUBLISH
Tex. R. App. P. 47.2(b)
 
DELIVERED: November 20, 2003